EXHIBIT 10.1




CONSULTING AGREEMENT




This Consulting Agreement (this “Agreement”) is made as the 1st day of March,
2009 by and between General metals Corporation, a Nevada corporation (the
“Company”) and Mark J. Iacono, an individual residing at 4 Wispering Woods Dr.,
Smithtown, NY 11787 (“Consultant”).




WHERAS, Consultant desires to reorder consulting services to the Company and the
Company desires to retain Consultant for the purpose of rendering such services,
pursuant to the terms and conditions of this Agreement.




NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements and covenants contained herein, and for other good and valuable
consideration, the receipt and adequacy which are hereby acknowledged, the
parties herein hereby agree as follows:




SECTION 1

APPOINTMENT: TERM




Section 1.1. Appointment. The Company hereby appoints Consultant, and Consultant
hereby accepts such appointment, to serve as a consultant to the Company and to
perform such services as may be requested from time to time by the Company and
agreed to by Consultant during the Term, as hereinafter defined, pursuant to the
terms and conditions of this Agreement. Consultant shall have a twelve month
time commitment.




Section 1.2. Term. The term of this Agreement shall commence on the date hereof
and expire on the one year anniversary date of this Agreement, or on the
earliest date this Agreement, or on the earliest date this Agreement is
terminated pursuant to Section 1.3 (the “Term”).




Section 1.3. Termination. This Agreement may be terminated as follows:




(a)

By the Company upon thirty (30) days written notice to Consultant, provided,
that in the event the Company terminates this Agreement for any reason, the
Company shall be responsible for all fees payable to Consultant pursuant to
Section 3 and all other sections of this Agreement; and




SECTION 2

DUTIES AND OBLIGATIONS OF CONSULTANT




Section 2.1. General Duties. Consultant shall provide introduction to retail
brokers, high net worth individuals, institutions, money managers and other
financial community resources.




Section 2.2. Other Activities. Consultant may engage in any other activities
related to any industry during and after the Term of this Agreement.








--------------------------------------------------------------------------------

Section 2.3. No Disclosure of Confidential Information. As long as this
Agreement in effect, Consultant agrees that it shall not divulge, communicate or
use to the disadvantage of the Company, or for the benefit of any other person
or entity, or misuse in any way, any Confidential Information (as defined below)
related to the Company, during the Term of this Agreement. Notwithstanding
anything to the contrary contained in this Section 2, Consultant shall be under
no obligation to maintain the confidentiality of any information which (i) is or
becomes part of the public domain through no act or omission attributable to
Consultant or any other person; (ii) is required by law to be disclosed;
provided, that, if required to be disclosed by law, Consultant shall provide the
Comp[any with prompt notice of such requirement so that the Company may seek an
appropriate protective order, or (iii) Consultant may receive from third party
who is unrelated to the Company and who is not under an obligation to maintain
the confidentiality of any such information. As used in this Section 2, the term
“Confidential Information” shall mean information disclosed to Consultant or
known by Consultant as a consequence of Consultant’s relationship with the
Company with respect to: the Company’s employees, customer dealings with the
Company, advertising methods, public relations methods, business plans, methods
and forecasts, customer and vendor lists, finances, trade marks, trade secrets
and other intellectual property which is owned by the Company.




SECTION 3

COMPENSATION OF CONSULTANT

Section 3.1. Payments. As consideration for the Services and the non-disclosure
covenants of Consultant contained herein, the Company shall pay to Consultant:




(a)

Consultant shall receive 2,500,000.00 restricted shares of the Company’s stock,
(“the shares”) upon signing of the contract,

and




(b)

The Company shall reimburse Consultant, or cause it to be reimbursed, for all
reasonable out-of-pocket expenses incurred by him in the performance of
hereunder or in furtherance of the business and/or interests of the Company;
provided however that Consultant shall have previously furnished to the Company
an itemized account satisfactory to the Company, in substantiation of such
expenditures and such expenses will be approved by the company prior to be
incurred,

and





--------------------------------------------------------------------------------

SECTION 4

EQUITABLE REMEDIES




Section 4.1. Equitable Remedies. Consultant expressly agrees and acknowledges
that (i) a remedy at law in the event of an actual or threatened breach of
Section 2.3 of this Agreement by Consultant is not adequate and the Company
shall be entitled in the event of such a breach to an injunction and other
equitable remedies as a matter of right, and (ii) recourse to any remedy whether
at law or in equity shall not constitute an exclusive election of remedies by
the Company that precludes the Company from seeking other remedies or any
combination of remedies as the Company may determine to be appropriate under the
circumstances surrounding this actual or threatened breach.




SECTION 5

UNDEPENDENT CONTRACTOR; REPRESENTATION AND WARRANTY




Section 5.1. Status as Independent Contractor. In the performance of the
Services, Consultant shall act solely as an independent contractor, and nothing
herein contained or implied will at any time be construed so as to create the
relationship of employer and employee, partnership, principal and agent, or
joint venture as between the Company and Consultant. Consultant shall have no
authority to bind the Company or to make any representations or warranties on
behalf of the Company and shall not represent to any person or entity that she
has any other such authority.




Section 5.2. taxes. All taxes applicable to this Agreement shall be paid by
Consultant, and the Company, shall not withhold or pay any amount for federal,
state or municipal income tax, social security, unemployment, or workers
compensation.




SECTION 6

GENERAL




Section 6.1. General Provisions. The following provisions shall apply to this
Agreement:




Section 6.2. Successors and Assigns. This Agreement shall be binding on and more
to the benefit of the Company and its respective successors, assigns and legal
representatives of every kind, character, or nature.




Section 6.3. Governing Law, Forum. This Agreement and the rights and obligations
of the parties shall be interpreted under and governed by the laws of the Sate
of New York, without regard to its conflicts of laws principles. Any and all
matters of dispute of any nature whatsoever arising out of or in any way
connected with this Agreement or in any way connected with the relationship of
the parties to this Agreement, shall be subject to determination only by the
State or Federal Courts sitting in the State of New York. The parties hereto do
hereby consent and submit to the venue and jurisdiction of the State or Federal
Courts sitting in New York as the sole and exclusive forum for such matters of
dispute, and further agree that, in the event of any action or suit as to any
matters of dispute between the parties, service of any process may be made upon
the other party by mailing a copy of the summons and/or complaint to the other
party at the address set forth herein and a party’s refusal to accept any such
notice shall be equivalent to service. Without limiting the generality of the
foregoing, Consultant hereby specifically waives any claims of inconvenient
forum (howsoever denominated) in agreeing to the forum and jurisdiction herein
set forth.








--------------------------------------------------------------------------------

Section 6.4. Entire Agreement. This Agreement constitutes all of the
understandings and agreements existing between the parties hereto concerning the
specific subject matter hereof and the rights and obligations created hereunder.




Section 6.5. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given upon the earlier to occur of delivery thereof
if by hand or upon receipt if sent by mail (registered or certified mail,
postage prepaid, return receipt requested) or on the next business day after
deposit if sent by a recognized overnight delivery service as follows:




(a)

if to Consultant, 4 Wispering Woods Dr. Smithtown, NY 11787




(b)

if to the Company, to: 615 Sierra Rose Drive Suite 1 Reno NV 89511 provided that
each of the parties hereto shall promptly notify the other parties hereto of any
change of address, which address shall become such party’




Section 6.6. Number and Gender. Whenever appropriate in this Agreement, terms in
the singular number shall include the plural number (and vice versa) and each
gender form shall include all others.




Section 6.7. Attorneys’ Fees and Costs. In the event that any legal proceeding
concerning the enforcement and interpretation of the provisions of this
Agreement is instituted, the prevailing party in such proceeding shall be
entitled to recover its reasonable attorneys’ fees and other expenses related to
such proceeding, in addition to any other relief to which it may be entitled.




Section 6.8. Severability. If any provision or portion of this Agreement is for
any reason held to be invalid, illegal, or unenforceable in any respect, the
invalidity, illegality, or unenforceability shall not affect any other
provision, and this Agreement shall be equitably construed as if it did not
contain the invalid, illegal, or unenforeceable provisions. This Agreement shall
be construed equitably in accordance with its terms, without regard to the
degree to which Consultant and the Company has participated in drafting this
Agreement.




Section 6.9. Survival. Any provision hereof which by its terms applies in whole
or part after a termination of this Agreement shall survive such termination and
continue in full force and effect.




Section 6.10. Captions. Titles and headings in this Agreement are for reference
purposes only and shall in no way limit, define, or otherwise affect the
construction of this Agreement.




Section 6.11. No Continuing Waiver. No waiver of any breach of this Agreement
shall be effective unless in writing and no waiver shall constitute a waiver of
any subsequent breach.








--------------------------------------------------------------------------------

Section 6.12. Amendment. This Agreement may not be amended, altered, modified,
or otherwise changed in any respect except by the prior written agreement of the
parties.




Section 6.13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument.




Section 6.14. Consultation with Independent Counsel. The parties to this
Agreement acknowledge that they have (i) read this Agreement and consulted with
legal counsel of their independent choice concerning the terms hereof, (ii)
discussed and reviewed the provisions of this Agreement with their counsel, and
(iii) been fully advised of the legal significance of the provisions of this
Agreement







IN WITNESS WHEREOF, the undersigned have executed and

delivered this Agreement as of the date first stated above.
















 

 

/s/ MARK J. IACONO

                                                                                                     

 

By: Mark J. Iacono

 

 

 

 

 

 

 

 

 

 

 

/s/ STEPHEN R. PARENT

 

 

By: Stephen R. Parent CEO, President






